Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      The double patenting rejection is circumvented by claim amendments.
3.	     Examiner has reviewed and considered Applicant’s modifications of 07/06/2022 and claims 1-21 are now in condition for allowance.
4.	As Applicant pointed out on pages 9-11 of the response, art of record, Kulkarni, Schevy, Duffy, Smith or Wood, does not teach and/or fairly suggest a process for:
“securely deploying a smart contract via the use of a blockchain which executes a transaction for creating the smart contract, wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE); wherein the transaction is sent to a blockchain node in a blockchain network, and a determination is made by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE; and in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract, wherein the first TEE comprises a safe extension of central processing unit (CPU) hardware and provides isolated code execution of an application running in the TEE” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 11, 16 and 21. 
Thus all pending claims 1-21 are allowed over the art of record.5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193